360 FUNDS 4520 Main Street, Suite 1425 Kansas City, MO 64111 July 7, 2014 VIA EDGAR Securities and Exchange Commission Filing Desk treet, N.E. Washington, DC 20549 RE: 360 Funds (the “Trust”) (File No. 333-195775) Request for Withdrawal of Amendment to Registration Statement on Form N-14 Dear Ladies and Gentlemen: The Trust has determined that Post-Effective Amendment No. 1 filed to the Trust’s Registration Statement on Form N-14/A was filed in error, and that it is in the best interests of the Trust and the public that the filing be withdrawn. Post-Effective Amendment Number 1 Filed July 3, 2014 Accession Number 0001398344-14-003469 Accordingly, pursuant to Rule 477(a) under the Securities Act of 1933, the Trust hereby requests that the Amendment be withdrawn. Please direct any questions concerning this letter to me at (816) 787-0714 or Matthew A. Swendiman, counsel to the Trust at (513) 629-2750. Very truly yours, /s/ Randall Linscott Randall Linscott President 360 Funds cc: Ms. Deborah O’Neal-Johnson Division of Investment Management U.S. Securities and Exchange Commission treet, N.E. Washington, D.C.20549
